United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 26, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-41108
                          Summary Calendar


ALLYN SCRIBNER,

                                    Plaintiff-Appellant,

versus

LANNETTE LINTHICUM, TDCJ Medical Services Director,

                                    Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                       USDC No. 1:04-CV-409-ESH
                         --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Allyn Scribner, Texas prisoner # 380398, appeals from the

district court’s order granting summary judgment to the defendant

in his 42 U.S.C. § 1983 suit.   Scribner alleged in his complaint

that a prison dentist determined his teeth needed to be removed

due to disease but that he was being denied dentures because of a

policy implemented by the defendant.   The district court

determined that there was no competent summary judgment evidence

showing that the defendant was personally aware of Scribner’s

problems.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-41108
                                 -2-

     This court reviews de novo a district court’s order granting

a party’s summary judgment motion.    Whittaker v. BellSouth

Telecomm., Inc., 206 F.3d 532, 534 (5th Cir. 2000).    Summary

judgment is appropriate if the record discloses “that there is no

genuine issue as to any material fact and the moving party is

entitled to a judgment as a matter of law.”    FED. R. CIV.

P. 56(c); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

In making this determination, this court must evaluate the facts

in the light most favorable to the non-moving party.     Whittaker,

206 F.3d at 534.

     Scribner’s claim concerns the alleged denial of medical

care.    Prison officials violate the constitutional prohibition

against cruel and unusual punishment when they demonstrate

deliberate indifference to a prisoner’s serious medical needs.

Wilson v. Seiter, 501 U.S. 294, 297 (1991).    A prison official

acts with deliberate indifference “only if he knows that inmates

face a substantial risk of serious harm and disregards that risk

by failing to take reasonable measures to abate it.”     Farmer v.

Brennan, 511 U.S. 825, 847 (1994).   A supervisory official, such

as the defendant in the instant case, “may be held liable if

there exists either (1) personal involvement in the

constitutional deprivation, or (2) a sufficient causal connection

between the supervisor’s wrongful conduct and the constitutional

violation.”    Thompkins v. Belt, 828 F.2d 298, 304 (5th Cir.

1987).
                           No. 06-41108
                                -3-

     Contrary to the district court’s conclusion that there was

no competent summary judgment evidence showing that the defendant

was aware of Scribner’s complaints, Scribner averred in his

complaint under penalty of perjury that he wrote to the defendant

about his problems.   This was competent summary judgment

evidence.   See Hart v. Hairston, 343 F.3d 762, 764 (5th Cir.

2003); Huckabay v. Moore, 142 F.3d 233, 240 n.6 (5th Cir. 1998).

Although the district court concluded that there was no evidence

the defendant received the letter, the defendant has not denied

receiving them, and Scribner’s evidence created an issue of

material fact.

     The defendant averred in an affidavit in the district court,

and she argues on appeal that she was not responsible for the

policy at issue and had no authority to change it even if she

knew about Scribner’s complaints.   Scribner submitted evidence,

however, in the form of the prison Health Services Policy Manual

suggesting that the defendant gave final approval to the policy.

The district court did not consider this evidence before ruling.

Further, the district court did not consider that regardless of

the defendant’s personal involvement with any alleged

constitutional violations, supervisory liability may exist where

the supervisory official implements a policy so deficient that

the policy itself is a repudiation of constitutional rights and

is the moving force of the constitutional violation.    See

Thompkins, 828 F.2d at 304.
                           No. 06-41108
                                -4-

     Viewed in the light most favorable to Scribner, the evidence

as it currently stands presents a genuine issue of material fact

whether the defendant was personally aware of Scribner’s medical

needs, had the power to do anything about them, and was

personally indifferent to Scribner’s condition.   The district

court’s judgment therefore must be vacated and remanded for

further proceedings.   We express no opinion on the ultimate

validity of Scribner’s constitutional claim, however.    We note

that the contours of the prison policy and Scribner’s medical

need for dentures was not completely developed by either party or

considered by the district court.   On remand the district court

may further develop the record to determine not only the extent

of the defendant’s knowledge and authority, but also whether

Scribner can show that he faces a substantial risk of serious

harm.   See Farmer, 511 U.S. at 847; see also Varnado v. Lynaugh,

920 F.2d 320, 321 (5th Cir. 1991)(mere disagreement with prison

officials regarding medical treatment does not give rise to a

§ 1983 cause of action).

     Linthicum makes several arguments for affirmance on an

alternative basis.   First, she argues that Scribner failed to

exhaust his administrative remedies because he did not

specifically name her in his prison grievances.   The Supreme

Court recently held that the Prison Litigation Reform Act (PLRA)

contains no requirement concerning who must be named in a prison

grievance in order to exhaust properly the prison grievance
                             No. 06-41108
                                  -5-

system.   Jones v. Bock, 127 S. Ct. 910, 922-23 (2007).      Rather,

“it is the prison’s requirements, and not the PLRA, that define

the boundaries of proper exhaustion.”       Id. at 923.   Linthicum

makes no argument, and there is no indication in the record, that

the Texas grievance procedures require the prisoner to

specifically name a particular official.

     Linthicum also argues that Scribner failed to overcome her

claim to qualified immunity.    Linthicum reasons that because

there is no evidence of her personal involvement in Scribner’s

claims Scribner fails to show a constitutional violation and

cannot overcome the first hurdle in a qualified immunity

analysis.   As noted above, however, there is an issue of fact

whether Linthicum was involved in Scribner’s claims.        Further,

Scribner sought injunctive relief in the form of an order that

the defendant change the policy to allow prisoners with few or no

teeth to receive dentures.    “Neither absolute nor qualified

personal immunity extends to suits for injunctive or declaratory

relief under § 1983.”   Chrissy F. by Medley v. Mississippi Dep’t

of Public Welfare, 925 F.2d 844, 849 (5th Cir. 1991).

     VACATED AND REMANDED.